Citation Nr: 0942982	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for a sinus disorder.  

5.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PSD).  

6.  Entitlement to an initial disability rating in excess of 
20 percent for post-operative residuals of a left shoulder 
disability.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a left shoulder scar.  

8.  Entitlement to an initial disability rating in excess of 
0 percent for dyshidrosis.  
9.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

10.  Entitlement to an initial disability rating in excess of 
0 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. S.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 
2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in July 2009.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that in a May 2004 rating decision, service 
connection for post-operative residuals of a left shoulder 
disability was granted and a 10 percent disability evaluation 
assigned, and service connection for a left shoulder scar was 
granted and a 0 percent disability evaluation assigned.  An 
August 2008 supplemental statement of the case reflects that 
the evaluation for the post-operative residuals of a left 
shoulder disability was increased to 20 percent, and that the 
evaluation for a left shoulder scar was increased to 10 
percent.  The Board notes that since the increases did not 
constitute a full grant of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for a right 
shoulder disorder and a sinus disorder, and entitlement to an 
initial rating in excess of 30 percent for PSD, in excess of 
20 percent for post-operative residuals of a left shoulder 
disability, in excess of 10 percent for a left shoulder scar 
and in excess of 0 percent for dyshidrosis are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 10, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeal in regard to the 
evaluation of service-connected tinnitus and the evaluation 
of service-connected hypertension is requested.

2.  A chronic low back disability was not manifest in service 
and is not attributable to service.  

3.  A bilateral hearing loss disability for VA purposes is 
not shown.

4.  Post-operative residuals of a left shoulder disability 
are manifested by no more than dislocation of the clavicle or 
scapula or motion limited to approximately midway between 
side and shoulder level.  Motion is not limited to 25 degrees 
from the side, the left shoulder is not at least 
intermediately ankylosed, and there is no fibrous union of 
the humerus, nonunion (false flail joint) of the humerus, or 
loss of head of (flail shoulder) the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal in regard to the 
evaluation of tinnitus by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).  

2.  The criteria for withdrawal of an appeal in regard to the 
evaluation of hypertension by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).  

3.  A chronic low back disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  A bilateral hearing loss disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

5.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a left shoulder disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
4.71a, Diagnostic Codes 5299-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  A 
September 2003 letter requested that he provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether a low back disorder or hearing loss is 
related to the Veteran's period of honorable service, as the 
standards of the decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the claimant was treated for back 
strain in service, at separation his back was normal, the 
presence of a current chronic disability of the low back has 
not been established.  As discussed in greater detail below, 
while post-service records note complaint of back pain, a 
chronic disability has not been identified or diagnosed.  
Moreover, a January 2004 service discharge examination 
revealed no disability of the spine and an earlier (September 
2003) pre-discharge VA examination indicated that there was 
no clear pathology for a diagnosis in regard to back 
complaints.  Similarly, a hearing loss disability for VA 
compensation purposes during the relevant period has not been 
identified.  In light of these findings, the prongs of 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court in regard the claims of entitlement 
to service connection for a low back disorder and bilateral 
hearing loss.  The Board notes that following the hearing, 
the record was held open in order for the Veteran to submit 
additional private audiology evaluations.  Transcript at 14 
(2009).  

In regard to the initial evaluation of the service-connected 
left shoulder, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  VA's 
duty to notify in this case has been satisfied.

In the notice of disagreement, the claimant took issue with 
the initial 10 percent disability rating, which was increased 
to 20 percent, and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).  An April 2005 letter addressed the 
claim for a higher rating, and pertinent criteria were 
provided in a June 2008 letter.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

There is no objective evidence indicating that there has been 
a material change in the service-connected post-operative 
residuals of a left shoulder disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Dismissal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the Veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn the appeal in regard 
to the evaluation of service-connected tinnitus and the 
evaluation of service-connected hypertension, and hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal in regard to the 
evaluation of tinnitus or the evaluation of hypertension, and 
hence, the appeal in regard to those issues is dismissed.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for an organic disease of the nervous system, to 
include sensorineural hearing loss, when it is manifested to 
a compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Low Back Disorder

The Veteran asserts that he has a low back disorder as a 
result of a car accident during service with residual 
symptoms to include spasms and radiating pain.  Transcript at 
8-11 (2009).  Having reviewed the record, the Board finds 
that service connection for a low back disorder is not 
warranted.  

In that regard, the Board notes that service treatment 
records reflect an assessment of probable musculoskeletal low 
back pain in March 2001.  Complaints of low back pain in 
April 2002 were noted to have had an onset one year earlier 
in association with a car accident and the assessment was 
mechanical low back pain with spasm.  A September 2003 VA 
pre-discharge examination report noted that the Veteran 
provided a history of back pain since a December 2000 motor 
vehicle accident.  Given his normal range of motion and 
negative straight leg raising on examination and normal X-
rays of the lumbosacral spine, the examiner stated that there 
was no clear pathology for a diagnosis in regard to the lower 
back.  A January 2004 examination report shows that the spine 
and musculoskeletal system were normal.  

In addition, a June 2005 VA treatment record notes that a 
history of lumbar strain in December 2004 (post-service) had 
resolved.  A June 2007 VA treatment note shows that the 
Veteran was seen for complaints of acute low back pain since 
the previous evening.  He reported that he had been playing 
baseball with his son, and that he may have twisted his back.  
While he provided a remote history of being in a motor 
vehicle accident with back pain in 1999, the Veteran reported 
that he "did not have any chronic back problems."  The 
assessment was acute lumbar strain.  No findings were made 
that related the Veteran's back complaints to his active 
service.  In sum, the totality of evidence does not establish 
that the Veteran has a chronic low back disability related to 
service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Board finds that the Veteran's lay statements are 
outweighed by the service, post-service treatment records 
that at best only show an acute, and the VA medical opinion 
cited above, which clearly indicated that there was no 
pathology of a current disability of the spine.  Indeed, the 
Board has accorded more probative value to the 
contemporaneous service treatment records, which were 
essentially negative, and the September 2003 competent 
medical opinion to the effect that no clear pathology in 
regard to the lower back could be identified.  Such is far 
more probative than the Veteran's lay opinion in regard to 
diagnosis and/or etiology.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Hearing Loss

The term "hearing loss disability" is defined in VA 
regulations. For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and current disability.  The 
Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has bilateral hearing loss as a 
result of service.  Having reviewed the record the Board 
finds that service connection is not warranted for hearing 
loss.  

Significantly, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the competent evidence does not 
establish that the Veteran has a current hearing loss 
disability for VA compensation purposes.  

The Board notes that the September 1996 service entrance 
examination report shows findings to include puretone 
thresholds in decibels of 5 at 4000 Hertz on the left, and 
the January 2004 examination report shows findings to include 
puretone thresholds in decibels of 40 at 4000 Hertz on the 
left.  The September 2003 examination report notes no 
measurable hearing loss in either ear.  Regardless, the 
competent evidence does not establish a current hearing loss 
disability for VA compensation purposes.  The Board notes 
that the September 2003 examiner stated that even with 
treatment for difficulty understanding speech, such would not 
change the hearing threshold level which was noted to be 
normal.  In this case, the competent evidence does not 
establish a current hearing loss disability for VA 
compensation purposes.  Thus, even assuming that the Veteran 
experienced in-service hearing loss due to noise exposure, 
there is no competent evidence that he has a current hearing 
loss disability for VA compensation purposes at any time 
during the appeal period.  

A determination as to whether the Veteran has a hearing loss 
disability for VA compensation purposes and/or whether such 
is related to service requires competent evidence.  The 
Veteran is competent to report his symptoms, as well that he 
was exposed to noise and experienced hearing loss during 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to diagnosis 
and/or a relationship between service and any current 
disability in this case.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the September 2003 competent opinion and the absence of 
competent evidence establishing a hearing loss for VA 
compensation purposes.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating.  Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level and when there are frequent episodes 
and guarding of all arm movements.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, will also be considered.  Hart v. Mansfield, 21 Vet 
App 505 (2007). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of an initial 20 percent 
assigned.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also, 
Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran's service-connected post-operative residuals of a 
left shoulder disability are evaluated under hyphenated, 
"built-up" Diagnostic Codes 5299-5203.  Using Diagnostic Code 
"5299," signifies the AOJ's application of a closely 
analogous Code due to the lack of a Code specific to the 
unlisted disability of the shoulder.  38 C.F.R. § 4.27.  The 
September 2003 VA examination report establishes that the 
Veteran is right hand dominant and thus, his left shoulder is 
considered the minor upper extremity.  A 20 percent rating 
has been assigned.  This is the maximum evaluation under 
Diagnostic Code 5203.  

Having reviewed the record, the Board finds that a rating in 
excess of 20 percent for the left shoulder disability is not 
warranted.  At the hearing, the Veteran asserted at the 
hearing that his symptoms have increased in severity, that he 
has difficulty holding the arm at shoulder level, with 
increased pain, fatigue and weakness, that flare-ups 
interfere with his employment, and that a deformed appearance 
due to a wasting of muscle in the upper chest and left 
shoulder causes him embarrassment.  Transcript at 23-24 
(2009).  The November 2007 VA joints examination report shows 
forward flexion of the shoulder was 0 to 90 degrees, 
abduction was 0 to 90 degrees, no pain on motion was 
reported, and no additional limitation of motion with 
repetition was noted.  

In addition, while the report notes that he was unable to do 
external and internal rotation, the Board finds that the 
competent evidence does not establish that limitation of 
motion more nearly approximates limitation to 25 degrees from 
the side.  At the hearing, the Veteran demonstrated that he 
was able to raise his arm to about an 80 to 90 degree angle.  
Id at 23.  Therefore, a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5201.  

Further, although Veteran complains of recurrent shoulder 
pain, which is brought on by overuse, the Board finds that 
the medical evidence does not reflect objective evidence of 
pain, instability, or weakness greater than that contemplated 
by the 20 percent rating.  The November 2007 examiner stated 
that he had considered the precedent set forth in DeLuca.  
While the Veteran endorsed pain with performance of routine 
activities, the examiner specifically stated the Veteran had 
no additional limitation following repetitive use.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.  
In other words, the Board finds that a disability evaluation 
under the rating criteria for left shoulder disability would 
not yield a higher rating.

The Board further finds that a higher rating is not warranted 
under Diagnosis Code 5200 or 5202, as the competent evidence 
does not establish that the left shoulder is intermediately 
ankylosed and the competent evidence does not establish 
impairment of the humerus warranting a higher rating.  The 
November 2007 VA examination report notes that the 
glenohumeral joint was well maintained and that the bony 
architecture was intact.  The Board notes that a May 2008 VA 
treatment record notes that he lifted weights and played 
baseball.  

The Board notes that a June 2005 VA record reflects that he 
was unemployed due to his back.  In addition, the hearing 
transcript reflects that the Veteran is employed.  Id. at 18 
& 26.  Regardless, the 20 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations due to the service-
connected left shoulder disability.  38 C.F.R. § 4.1 (2009).  
Thus, a higher rating is not warranted.  

A determination as to the degree of impairment due to the 
service-connected left shoulder disability requires competent 
evidence.  The Veteran is competent to report his symptoms 
and that he is worse.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to the left shoulder 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the November 2007 VA opinion.  The report contains objective 
findings based on reliable principles and the opinion is not 
inconsistent with treatment records.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Board finds that the 
competent and probative evidence establishes that a rating in 
excess of 20 percent is not warranted for the Veteran's 
service-connected post-operative residuals of a left shoulder 
disability at any time during the appeal period.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the AOJ or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  

In the present case, the Board finds that the competent 
evidence does not establish, at any time, that the Veteran's 
service-connected post-operative residuals of a left shoulder 
disability produce such an unusual or exceptional disability 
picture rendering impractical the use of the regular 
schedular standards.  The Board notes that while a June 2005 
VA record reflects that the Veteran was not employed, it was 
noted that he left his job due to his back and also that his 
contract with the employer had ended.  Regardless, an August 
2006 VA treatment record notes that the he was employed full 
time and would be attending school full time in the fall, the 
November 2007 VA examination report notes no use of assistive 
devices and that he was able to perform routine daily 
activities and his hearing testimony reflects that he is 
employed.  Transcript at 18 & 26 (2009).  The competent 
evidence does not establish marked interference with 
employment or that the Veteran has experienced incapacitation 
or periods of hospitalization that would suggest that the 
rating schedule is insufficient for determining the 
appropriate disability rating in this case.  The Veteran 
testified that further surgical intervention has not been 
recommended.  Id at 25.  Accordingly, the Board determines 
that referral for an extraschedular rating is not warranted.  


ORDER

The appeal in regard to an initial rating in excess of 10 
percent for tinnitus is dismissed.  

The appeal in regard to an initial rating in excess of 0 
percent for hypertension is dismissed.  

Service connection for a lower back disorder is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

An initial rating in excess of 20 percent for post-operative 
residuals of a left shoulder disability is denied.  


REMAND

Initially, the Board notes that the Veteran asserts that he 
had an onset of sinus-related symptoms, to include 
congestion, watery eyes, excessive mucus and difficulty 
breathing, during service in Iraq.  The May 2004 rating 
decision notes the Veteran's report of having served in Iraq 
from January 2003 to June 2003, the October 2003 psychiatric 
examination report notes a history of service in Iraq from 
approximately January 2003 to June 2003 and the Veteran is 
service connected for disability as a result of service in 
Iraq.  Thus, it has been concluded that the Veteran meets the 
definition of "Persian Gulf veteran" for purposes of 38 
U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(d)(1)(2).  The 
Board notes that while a pre-deployment health record is 
dated in January 2003, an August 2003 post-deployment health 
record notes the date of arrival in theater as May 2, 2003 
and the date of departure from theater is noted as December 
5, 2003.  The Veteran's 201 Personnel file has not been 
associated with the claims file.  

In addition, the Board notes that service treatment records 
reflect complaints of nasal congestion in March 2003 and the 
assessment was oral pharyngitis/upper respiratory infection.  
A September 2003 VA examination report notes a rather 
prominent nasal turbinate on the right and the examiner noted 
no pathology to render a diagnosis, and the impression of 
private x-ray examination in October 2003 was normal sinuses.  
A November 2003 record notes a boggy nasal passage with clear 
rhinorrhea, normal tympanic membranes and cobblestoning of 
the posterior pharynx.  Complaints of sinus-related symptoms 
were attributed to seasonal allergies and Allegra was 
prescribed.  In addition, a July 2008 VA record reflects an 
assessment of tonsillar hypertrophy with chronic sinus 
drainage.  An August 2008 VA ear, nose and throat record 
notes an enlarged inferior turbinate and congestion.  The 
Veteran has not been provided notice of the provisions of 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  

In that regard, relevant laws and regulations provide that 
compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed 
illnesses.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009); 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C) any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.

The Board concludes that the evidence raises the issue of 
whether the Veteran's nasal symptoms may be related to an 
undiagnosed illness.  Thus, a remand is necessary to allow 
the AOJ to consider whether the evidence demonstrates that 
the Veteran's claimed disability manifested by nasal 
congestion is the result of an undiagnosed illness pursuant 
to 38 C.F.R. § 3.317.  Further, and more importantly, in 
order to aid in its determination, the AOJ should request a 
new VA examination that expressly considers the criteria 
necessary to show a qualifying chronic disability, such as 
the chronicity of the Veteran's claimed symptoms, the 
objective manifestations of any nasal congestion, and whether 
such symptoms can be attributed to a diagnosed disability.

In addition, the Veteran asserts that his PSD symptoms are 
worse, and particularly his anger, and indicated that he may 
have suicidal or homicidal thoughts.  Transcript at 21-22 
(2009).  The Board notes that a June 2006 VA treatment record 
reflects that he denied suicidal or homicidal ideation, and 
the November 2007 VA examination report notes an Axis V 
diagnosis of suicidal ideation.  In addition, the Veteran 
testified that he has employment difficulties due to 
conflicts with his supervisor and substandard performance.  
Id at 26.  He added that he is treated by a psychologist at a 
VA facility in Akron every two months.  VA mental health 
treatment records, dated after June 2008, have not been 
associated with the claims file.  

In regard to the right shoulder, the Veteran asserts that he 
has a right shoulder disorder related to service or service-
connected disability.  A January 2000 service treatment 
record reflects complaints of right shoulder pain and the 
assessment was right shoulder strain.  On VA examination in 
September 2003, normal range of motion of the right shoulder 
was noted with no pain or crepitation on motion, and the 
examiner reported no clear pathology for a diagnosis.  The 
Board notes that a linear scar over the right scapular area 
measuring 12.0 cm was noted in association with previous 
trauma.  In addition, a June 2005 VA treatment record notes 
right biceps tendonitis, a May 2008 record reflects 
complaints of pain in the right elbow and records, dated in 
June 2006, reflect complaints of right arm pain related to 
the type of work he did with an assessment of right medial 
epicondylitis due to overuse.  In addition, a July 2008 VA 
treatment record notes a history of right medial 
epicondylitis due to overuse, and the Veteran testified at 
the hearing that, as a result of favoring the service-
connected left shoulder, he used the right arm/shoulder and 
had developed "clicking" and/or subluxation in the right 
shoulder.  Transcript at 5 (2009).  He added that he had had 
recent relevant treatment, to include x-ray examination, at a 
VA facility.  Id. at 6.  The records have not been associated 
with the claims file and the Board finds that there is 
insufficient evidence upon which to make a determination at 
to whether a right shoulder disorder is related to service or 
the service-connected left shoulder disability.  

In regard to the evaluation of the scar associated with the 
service-connected left shoulder disability, the Board notes 
that the Veteran is service-connected for one 8-cm linear 
scar over the anterior left shoulder, which was the only scar 
identified on VA examination in September 2003.  At the 
hearing, the Veteran testified that he had two left shoulder 
scars, one of which was the service-connected scar that 
extended from the shoulder girdle to under the arm, and the 
other located on the back of the scapula.  Transcript at 27 
(2009).  In addition, on VA scar examination in November 
2007, the examiner identified three scars about the left 
shoulder and chest, and specifically, a left shoulder 
posterior scar measuring "1 x 1 mm", a left shoulder 
anterior scar measuring "1 cm x 1/2 cm" and a left chest 
axilla scar measuring "2 x 14."  The examiner reported that 
the scars were painful and tender to palpation.  

The Board notes that the May 2004 rating decision shows that 
the left shoulder scar is rated as 10 percent disabling under 
Diagnostic Code 7804.  Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  In addition, Diagnostic Code 7802 provides 
ratings for scars, other than the head, face, or neck, that 
are superficial or that do not cause limited motion.  
Superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  The Board notes that 
the criteria for rating scars were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805).  However, because the Veteran's claim was pending 
before October, 28, 2008, his claim will only be evaluated 
under the rating old criteria.  In light of the above, the 
Board finds that there is insufficient evidence upon which to 
base a determination as to the overall degree of impairment 
due to scarring in association with the service-connected 
post-operative residuals of a left shoulder disability.  

Lastly, in regard to the evaluation of service-connected 
dyshidrosis, the Board notes a December 2007 VA treatment 
record notes no treatment within the previous 12 months.  At 
the hearing, however, the Veteran testified that he had had 
recent relevant treatment at a VA facility.  Transcript at 31 
(2009).  These records have not been associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's 201 personnel file 
should be associated the claims file.  

2.  The Veteran should be provided with 
notice of the provisions of 38 C.F.R. § 
3.317.  

3.  The AOJ should obtain any unobtained 
VA treatment records, to include x-ray 
examination reports, relevant to the ear, 
nose and throat, mental health, 
dyshidrosis and a right shoulder disorder 
from the VA facility/facilities identified 
at the hearing.  All records obtained 
should be associated with the claims file.  

4.  The AOJ should schedule the Veteran 
for a VA examination for the purpose of 
ascertaining the nature and etiology of 
any chronic symptoms of nasal congestion.  
The claims folder should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The examiner should identify and describe 
in detail any objective evidence of the 
Veteran's claimed nasal congestion and 
whether any identified findings are 
attributable to a known clinical 
diagnosis.  The examiner should also 
render an opinion as to whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified disorder 
manifested by nasal/sinsus drainage is 
related to service.  

5.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any identified 
right shoulder disorder.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner express an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified right shoulder 
disorder is proximately due to the 
service-connected left shoulder disability 
or otherwise related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

6.  The AOJ should return the claims file 
to the examiner who performed the November 
2007 VA scar examination if available, 
otherwise another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
an opinion be provided as to whether the 
identified left chest scar is considered 
part of the left anterior scar, and 
whether the measurement of "2 x 14" 
refers to millimeters, centimeters, 
inches, or some other measurement.  

7.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


